Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/053,666 is presented for examination by the examiner.  Claim 18 was previously canceled.  Claims 1-17 and 19-21 are pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 comprises computer readable medium.  Computer readable medium include signals.  Signals are not a statutory class of invention.  In order to overcome this interpretation, the claim should be amended to only include “non-transitory” computer readable-medium.  There is support for this amendment because the original disclosure does not preclude the non-transitory types of computer readable medium.
 
Allowable Subject Matter
Claims 1-16 and 19-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: the prior art is silent in explicitly teaching or rendering obvious the limit of “the second request comprising the first address of the first account, a source value from which the first hash value is derived and a second address of a second account” in combination with all of the other claim requirements.  This limitation is not taught by USP 2019/0245688 which is the closest prior art.  In this prior art, the system creates the second address for the user.  It would not be obvious to modify it where the user device would provide the second (new) address to the system when recovering her blockchain account.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431